           Case 1:18-cv-07978-ALC Document 35 Filed 06/17/19 Page 1 of 1




                                 33 LIBERTY STREET, NEW YORK, NY 10045-0001



      Michele Kalstein
      SENIOR COUNSEL



                                                                       June 17, 2019
VIA ECF

The Hon. Andrew L. Carter, Jr.
United States District Court for the
Southern District of New York
500 Pearl Street
New York, NY 10007

          Re: TNB USA Inc. v. Federal Reserve Bank of New York, No. 18 Civ. 7978 (ALC)

Dear Judge Carter:

        I write on behalf of Defendant Federal Reserve Bank of New York (the “New York Fed”)
in response to the letter filed by Plaintiff TNB USA Inc. (“TNB”) on June 12, 2019. Although
TNB filed its June 12 letter on ECF as a “letter motion,” in substance it is a reply in further
support of TNB’s May 15, 2019 pre-motion conference letter seeking a Rule 16 conference. See
June 12 Letter at 1 (TNB “write[s] in response” to the New York Fed’s May 20, 2019 letter
opposing TNB’s May 15 request); id. (TNB “renew[s]” its May 15 letter motion). In submitting
the June 12 letter as a new motion, TNB appears to seek to make an end-run around Your
Honor’s Individual Practices, which do not contemplate replies in support of pre-motion
conference requests. See Rule 2(A).

        To the extent the Court does not reject TNB’s June 12 letter outright as noncompliant
with Your Honor’s Individual Practices, the New York Fed opposes the relief it seeks for all the
reasons set forth in the New York Fed’s May 20 letter, which asks the Court to stay discovery
until the New York Fed’s motion to dismiss is resolved. In light of the purely legal nature of
TNB’s claim, discovery is not warranted at all, let alone during the pendency of the dismissal
motion. TNB’s June 12 letter confirms as much, because the subjects for discovery TNB
proposes are not relevant to the legal question of statutory interpretation before the Court. The
Court should accordingly deny TNB’s request for a Rule 16 conference and enter a stay.

                                                        Respectfully submitted,

                                                        /s/ Michele Kalstein
                                                        Michele Kalstein

cc:      Counsel of Record (via ECF)


              T 212.720.5056   F 212.720.8709   E Michele.kalstein@ny.frb.org   W www.newyorkfed.org
